


110 HRES 225 IH: Congratulating Tony Dungy, a native of

U.S. House of Representatives
2007-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 225
		IN THE HOUSE OF REPRESENTATIVES
		
			March 7, 2007
			Mr. Walberg (for
			 himself, Mr. Stupak,
			 Mr. Hoekstra,
			 Mr. Ehlers,
			 Mr. Camp of Michigan,
			 Mr. Kildee,
			 Mr. Upton,
			 Mr. Rogers of Michigan,
			 Mr. Knollenberg,
			 Mrs. Miller of Michigan,
			 Mr. McCotter,
			 Mr. Levin,
			 Ms. Kilpatrick,
			 Mr. Conyers, and
			 Mr. Dingell) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating Tony Dungy, a native of
		  Jackson, Michigan, for leading the Indianapolis Colts to victory in Super Bowl
		  XLI.
	
	
		Whereas Anthony Kevin (Tony) Dungy was born in Jackson,
			 Michigan, on October 6, 1955;
		Whereas Tony Dungy’s parents were both popular educators
			 in Jackson;
		Whereas Tony Dungy’s mother, Cleomae, was an English
			 teacher at Jackson High School and his father, Wilbur, was a physiology
			 professor at Jackson Community College;
		Whereas Tony Dungy grew up in a family that instilled in
			 him the virtues of faith, and his family routinely attended services at the
			 United People’s Church;
		Whereas Tony Dungy attended Parkside High School in
			 Jackson, excelling on the football field, on the basketball court, and in the
			 classroom;
		Whereas Tony Dungy starred as the quarterback of the
			 University of Minnesota football team from 1973–1976 and finished his
			 collegiate career as the school’s all-time leader in attempts, completions,
			 touchdown passes, and passing yardage;
		Whereas Tony Dungy switched to the position of defensive
			 back in the National Football League (NFL) and played an integral role for the
			 Pittsburgh Steelers in the team’s Super Bowl winning season of 1978, during
			 which he led the team in interceptions;
		Whereas following his successful playing career, Tony
			 Dungy spent time as a collegiate and professional assistant coach before being
			 named head coach of the Tampa Bay Buccaneers in 1995;
		Whereas in 2002, the Indianapolis Colts franchise named
			 Tony Dungy its head coach, and this past season was Dungy’s 5th in Indianapolis
			 and his 11th as an NFL head coach;
		Whereas Tony Dungy is the first NFL head coach to defeat
			 all 32 NFL teams and only 1 of 6 coaches to win 100 or more regular-season
			 games in 10 years as a head coach;
		Whereas as remarkable as Tony Dungy’s career has been on
			 the field, he is perhaps best known for his unique contributions off of the
			 field;
		Whereas Tony Dungy and his wife, Lauren, remain active
			 philanthropists within the Jackson community by holding fundraisers and
			 auctions and hosting youth football camps;
		Whereas Tony Dungy has been involved with multiple
			 organizations in the communities in which he has coached, including Fellowship
			 of Christian Athletes, Athletes in Action, Big Brothers/Big Sisters, Boys and
			 Girls Club, Basket of Hope, and the Prison Crusade Ministry;
		Whereas through his example of faith and family, Tony
			 Dungy has impacted the lives of thousands of men and women of all ages across
			 the Nation; and
		Whereas on February 4, 2007, Tony Dungy led the
			 Indianapolis Colts to victory in Super Bowl XLI in Miami, Florida, and became
			 the first African-American head coach to lead his franchise to a Super Bowl
			 victory: Now, therefore, be it
		
	
		That the House of Representatives
			 congratulates Tony Dungy, a native of Jackson Michigan, for leading the
			 Indianapolis Colts to victory in Super Bowl XLI and wishes both he and his
			 family happiness in the years to come.
		
